McMANUS, Chief Justice (dissenting) : I believe the six-month statute of limitations is applicable. The thrust of plaintiff’s argument that the statute should not apply is directed along these lines: because any decree of a probate court, or district court sitting in probate, which purports to affect the interests of pretermitted children is void for lack of jurisdiction, so too is any statute of limitations which sets at rest such a decree. I would reject this reasoning in this case because the decree before us did not purport to affect the rights of the pretermitted child. In fact, the probate court did not even seem to suspect his existence. The majority opinion’s treatment of the six-month statute of limitations is perfunctory and does not direct itself to the precise language of the statute. In part, the words of § 31-12-13, N.M.S.A.1953, are: “ . . . purporting to determine the heirship of such deceased person or title to either the real or personal property of such deceased person’s estate, or the distribution of any real or personal property .” (Emphasis mine.) It is my feeling that this court should give effect to clear statutory language whenever we find ourselves blessed with it. Here, the legislature formed a statute of limitations which is clearly intended to prohibit any suits, which the statute describes, after the six-month period. Possibly, in its wisdom, the legislature even anticipated that a trial court might neglect to make one of the three “determinations” and thus worded the statute disjunctively, using the word “or” twice. Under the provisions of § 31-12-13, supra, it is unnecessary to determine which court has jurisdiction to entertain the plea of the pretermitted child. It seems that the legislature intended the estate to be completely wrapped up after the specified time period and any action included within the provisions of the section would thereafter be barred. To which actions does the section apply? It applies to those in which some person is claiming an interest in or to the estate of any deceased person. (According to § 30-1-7, N.M.S.A.1953, the pretermitted heir is entitled to such proportion of the estate of the testator as if he had died intestate.) The section applies to those actions in which the claim is contrary to any judgment or decree of any probate or district court of this state purporting to determine heirship or title or distribution pursuant to the last will and testament of such deceased person. It seems clear that if the judgment purports to make its determination pursuant to the will, and if a pretermitted child must claim adversely or contrary to the will [Dunham v. Stitzberg, 53 N.M. 81, 201 P.2d 1000 (1948), rules that he does], then it follows that the pretermitted child claims adversely or contrary to the judgment or decree which is rendered pursuant to the will. Here, plaintiff is claiming an interest in this estate contrary to the decree of the Probate Court of Santa Fe County which purported to distribute both real and personal property pursuant to the last will and testament of decedent. Although, as pointed out by appellant, the probate court did not in this case directly determine heirship, it did distribute the property, in effect determining the title to it, and this is sufficient to cause the statute of limitations to begin to run. Therefore, in my opinion, plaintiff’s action is barred by the statute. My colleagues having decided otherwise in the majority opinion, I respectfully dissent.